Citation Nr: 1750868	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-12 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 17, 2007, for the award of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added
 to the record.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of overpayment in the amount of $22,349.20 as shown      in the Veteran's electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NOD and is currently in the process of adjudicating the appeal. Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO denied the Veteran's original claim seeking service connection for posttraumatic stress disorder (PTSD) stating that there was no current diagnosis of this condition shown.



2.  In an unappealed February 2002 rating decision, the RO determined that no new and material evidence had been submitted to reopen the Veteran's claim seeking entitlement to service connection for PTSD, as the Veteran did not submit evidence of a claimed stressor.  

3.  On October 24, 2005, the Veteran filed an application to reopen his claim of entitlement to service connection for PTSD, including a detailed stressor statement.  

4.  A June 15, 2006 rating decision determined that no new and material evidence     had been submitted to reopen the Veteran's claim seeking entitlement to service connection for PTSD.  

5.  In February 2009, the Joint Services U. S. Army and Joint Services Records Research Center (JSRRC) verified the Veteran's claimed stressor involving mortar attacks.  


CONCLUSION OF LAW

The criteria for an effective date of October 24, 2005, and no earlier, for the award of service connection for PTSD has been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2017).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran served on active duty in the Army from June 1968 to June 1971, including service in the Republic of Vietnam from June 1969 to July 1970.  

In an unappealed June 1994 rating decision, the RO denied the Veteran's original claim seeking service connection for PTSD stating that there was no current diagnosis of this condition shown and no verifiable stressor.

In August 1999, the Veteran filed to reopen his claim seeking entitlement to       service connection for PTSD. In December 18, 2001 the Veteran was sent a PTSD Questionnaire to complete to obtain information concerning his stressors.  In February 2002, the RO issued a rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  The decision noted that the Veteran had not responded to the stressor development letter.  Notice of this decision was    sent to the Veteran that same month.  No additional pertinent evidence was received during the appeal period. The Veteran did not file a timely appeal of this decision,    and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

On June 7, 2005, a DD Form 215, Correction to DD 214, Certificate of Release      or Discharge from Active Duty, was issued for the Veteran, which included the addition of a Meritorious Unit Commendation, Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge, and Vietnam Service Medal with Three Bronze Service Stars.  

On October 24, 2005, the Veteran submitted a claim seeking to reopen his claim     of entitlement to service connection for PTSD.  Correspondence attached to his application included details of a verifiable stressor, to include mortar attacks and      a reasonable time frame in which they occurred.  Such stressors served as a basis   for a competent diagnosis of PTSD that same month.  In June 2006, the RO issued   a rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  The Veteran did not appeal that decision.

On December 17, 2007, the Veteran filed to reopen his claim of entitlement to   service connection for PTSD.  To support his claim, he again submitted information concerning his stressors.  In February 2009, the Joint Services U. S. Army and Joint Services Records Research Center (JSRRC) verified the Veteran's claimed stressors involving mortar attacks.  

In October 2009, the RO issued a rating decision which awarded service connection PTSD, effective December 17, 2007.  The Veteran timely perfected an appeal of this decision contesting the assigned effective date.

Based upon a longitudinal review of the record, the Board finds that an effective date of October 24, 2005, but no earlier, is warranted for the award of service connection for PTSD.  

In making this determination, the Board concludes that the February 2002 rating decision was the most recent final decision addressing the issue of service connection for PTSD.  Although the June 2006 rating decision determined that new and material evidence had not been submitted, the Veteran had submitted sufficient information    in October 2005 to permit a verification of his claimed stressors.  He identified a reasonable time frame to permit a search through JSRRC. However, it was not until he reopened his claim in 2007 that a search by JSRRC was requested, ultimately resulting in verification of a claimed stressor involving mortar strikes and the grant    of his claim. 

As the basis for the grant of service connection in the 2009 rating decision included the stressor verification obtained from JSRRC, and information sufficient to support a request to JSRRC was of record at the time of the June 2006 rating decision, the Board finds that pursuant to 38 C.F.R. § 3.156(c), reconsideration of the 2006 rating decision is warranted.  In this regard, if at any time after VA issues a decision on      a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding  the new and material evidence requirements of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c)(1); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  Accordingly, the Board finds that an effective date of October 24, 2005, the date of the claim to reopen after the last final denial is warranted for the grant of service connection    for PTSD pursuant to 38 C.F.R. § 3.156(c)(1).

However, an effective date prior to October 24, 2005 is not warranted.  In this regard, it was not until the Veteran provided sufficient information concerning     his claimed stressors in October 2005 to permit verification of such stressors. Paragraph (c)(1) of 38 C.F.R. § 3.156 does not apply to records that VA could     not have obtained when it decided the claim because the records did not exist    when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source. 38 C.F.R. § 3.156(c)(2).  Moreover, the Board notes that a DD Form 215 was prepared in June 2005, showing the receipt of additional medals. However, such document was not             in existence at the time of the 1994 and 2002 rating decisions, and 38 C.F.R. § 3.156(a) does not apply to that document.  

For the reasons set forth above, the Board finds that an effective date of October 24, 2005, but no earlier, is warranted for the award of service connection or PTSD. 


ORDER

An effective date of October 24, 2005, but no earlier, for the award of service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


